                                                                                                      YR
 Case 1:19-mj-03171-LFL
         Case 1:18-cr-00152-FPG-MJR
                          Document 1 Entered
                                     Documenton1FLSD
                                                  FiledDocket
                                                        07/18/18
                                                              07/24/2019
                                                                  Page 1 ofPage
                                                                            13 1 of 14

19-3171-MJ-LOUIS
                                                                                             Jul 24, 2019

                                                                                                       Miami



      IN THE DISTRICT COURT OF THE UNITED STATES

                        for the Western District of New York
                                 ____________________________

                                                                      November 2017 Grand Jury
                                                                      (Impaneled 11/3/2017)

    THE UNITED STATES OF AMERICA                                      INDICTMENT

          -vs-                                                        Violations:
                                                                      Title 18, United States Code,
                                                                      Sections 1028A(a)(1),
    GIOSDEIVY DUARTE TORRESILLA                                       1029(a)(1), 1349, and 2
    (Counts 1-3),                                                     (3 Counts)
    DEIVER PEREZ TORRESILLA
    (Counts 1-3), and
    ABEL GARCIA FERNANDEZ
    (Counts 1-3)


                                        INTRODUCTION

                                  The Grand Jury Charges That:

         At all times relevant to this Indictment:


         1.       Empire One Federal Credit Union was a financial institution as that term is

   defined by Title 18, United States Code, Section 20, with deposits insured by the National

   Credit Union Share Insurance Fund.



         2.        Bank of America was a financial institution as that term is defined by Title 18,

   United States Code, Section 20, with deposits insured by the Federal Deposit Insurance

   Corporation.
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 2 ofPage
                                                                           13 2 of 14



         3.      Meridia Community Federal Credit Union was a financial institution as that

  term is defined by Title 18, United States Code, Section 20, with deposits insured by the

  National Credit Union Share Insurance Fund.



         4.      M&T Bank was a financial institution as that term is defined by Title 18, United

  States Code, Section 20, with deposits insured by the Federal Deposit Insurance Corporation.



         5.      Citizens Bank was a financial institution as that term is defined by Title 18,

  United States Code, Section 20, with deposits insured by the Federal Deposit Insurance

  Corporation.



         6.      Capital One Bank was a financial institution as that term is defined by Title 18,

  United States Code, Section 20, with deposits insured by the Federal Deposit Insurance

  Corporation.



         7.      KeyBank was a financial institution as that term is defined by Title 18, United

  States Code, Section 20, with deposits insured by the Federal Deposit Insurance Corporation.




                                           COUNT 1
                               (Conspiracy to Commit Bank Fraud)

                              The Grand Jury Further Charges That:

         1.      The Introductory Allegations are hereby repeated, realleged, and incorporated

  by reference as if fully set forth herein.

                                                 2
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 3 ofPage
                                                                           13 3 of 14




  A.     Objects of the Conspiracy

         2.     Beginning in or about January 2017, the exact date being unknown to the

  Grand Jury, and continuing through on or about January 24, 2017, in the Western District of

  New York, and elsewhere, the defendants, GIOSDEIVY DUARTE TORRESILLA,

  DEIVER PEREZ TORRESILLA, and ABEL GARCIA FERNANDEZ, did knowingly,

  willfully, and unlawfully combine, conspire, and agree together and with others, known and

  unknown to the Grand Jury, to knowingly execute a scheme and artifice to defraud financial

  institutions, including, but not limited to, Empire One Federal Credit Union, Bank of

  America, Meridia Community Federal Credit Union, M&T Bank, Citizens Bank, Capital

  One Bank, and KeyBank, and to obtain money, funds, credits, assets, and property owned by

  and under the custody and control of financial institutions, including, but not limited to, the

  said financial institutions, by means of materially false and fraudulent pretenses,

  representations, and promises, in violation of Title 18, United States Code, Section 1344.


  B.     Manner and Means of the Conspiracy

         3.     The manner and means by which the conspiracy was sought to be

  accomplished included, among others, the following:



         4.     Beginning in or about January 2017, the exact date being unknown to the

  Grand Jury, and continuing through on or about January 24, 2017, the defendants,

  GIOSDEIVY DUARTE TORRESILLA (“DUARTE TORRESILLA”), DEIVER PEREZ

  TORRESILLA (“PEREZ TORRESILLA”), and ABEL GARCIA FERNANDEZ

  (“GARCIA FERNANDEZ”), and others, known and unknown to the Grand Jury,

                                                3
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 4 ofPage
                                                                           13 4 of 14



  participated in a scheme and artifice by which they fraudulently obtained account information

  associated with credit card and debit card accounts from various financial institutions.



         5.     During the course of the scheme and artifice, the defendants and others used

  counterfeit access devices, that is, cards re-encoded with fraudulently obtained credit card and

  debit card account information.



         6.     During the course of the scheme and artifice, the defendants used counterfeit

  access devices at numerous Walmart stores to make fraudulent purchases of Walmart gift

  cards using money, funds, and credits from the accounts at the financial institutions.



  C.     Acts In Furtherance of the Scheme and Artifice

         7.     In furtherance of the conspiracy, and to effect the purposes and objects thereof,

  the following acts, among others, were committed in the Western District of New York, and

  elsewhere:



         8.     On or about January 18, 2017, DUARTE TORRESILLA, PEREZ

  TORRESILLA, and GARCIA FERNANDEZ, along with Coconspirator 1 and

  Coconspirator 2, individuals known to the Grand Jury, traveled to Bradley International

  Airport, Windsor Locks, Connecticut, from Miami International Airport, Miami, Florida,

  via American Airlines. The airplane tickets were purchased with a credit card owned by

  PEREZ TORRESILLA.




                                                 4
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 5 ofPage
                                                                           13 5 of 14



         9.     On or about January 18, 2017, DUARTE TORRESILLA and Coconspirator

  2 rented vehicles from Enterprise Rent-A-Car, at Bradley International Airport, Windsor,

  Connecticut. DUARTE TORRESILLA rented a white Ford Expedition with North Carolina

  license plate EHK6724. Coconspirator 2 rented a red Nissan Versa with Virginia license plate

  VMH6495.



         10.    Between on or about January 18, 2017, and on or about January 22, 2017,

  DUARTE TORRESILLA, PEREZ TORRESILLA, GARCIA FERNANDEZ, and

  Coconspirators 1 and 2 traveled from Connecticut and across New York State to the Western

  District of New York.



         11.    On or about January 24, 2017, GARCIA FERNANDEZ made fraudulent

  purchases at a Walmart store in Albion, New York, in the Western District of New York,

  using a counterfeit access device, that is, a card re-encoded with information from an Empire

  Federal Credit Union debit card account ending in 0057 owned by Card Holder 1, a person

  known to the Grand Jury. The purchases were not authorized by Card Holder 1.



         12.    On or about January 23, 2017, GARCIA FERNANDEZ made fraudulent

  purchases at a Walmart store in Williamsville, New York, in the Western District of New

  York, using a counterfeit access device, that is, a card re-encoded with information from a

  Bank of America debit card account ending in 9768 owned by Card Holder 2, a person known

  to the Grand Jury. The purchases were not authorized by Card Holder 2.




                                               5
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 6 ofPage
                                                                           13 6 of 14



         13.    On or about January 24, 2017, Coconspirator 2 made fraudulent purchases at

  a Walmart store in Albion, New York, in the Western District of New York, using a

  counterfeit access device, that is, a card re-encoded with information from a Meridia

  Community Federal Credit Union debit card account ending in 5323 owned by Card Holder

  3, a person known to the Grand Jury. The purchases were not authorized by Card Holder 3.



         14.    On or about January 23, 2017, GARCIA FERNANDEZ made a fraudulent

  purchase at a Walmart store in Williamsville, New York, in the Western District of New

  York, using a counterfeit access device, that is, a card re-encoded with information from an

  M&T Bank debit card account ending in 7144 owned by Card Holder 4, a person known to

  the Grand Jury. The purchase was not authorized by Card Holder 4.



         15.    On or about January 23, 2017, Coconspirator 2 made a fraudulent purchase at

  a Walmart store in Lockport, New York, in the Western District of New York, using a

  counterfeit access device, that is, a card re-encoded with information from a Citizens Bank

  debit card account ending in 3205 owned by Card Holder 5, a person known to the Grand

  Jury. The purchases were not authorized by Card Holder 5.



         16.    On or about January 23, 2017, GARCIA FERNANDEZ made a fraudulent

  purchase at a Walmart store in Williamsville, New York, in the Western District of New

  York, using a counterfeit access device, that is, a card re-encoded with information from an

  M&T Bank debit card account ending in 6653 owned by Card Holder 6, a person known to

  the Grand Jury. The purchases were not authorized by Card Holder 6.

                                               6
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 7 ofPage
                                                                           13 7 of 14



         17.    On or about January 23, 2017, GARCIA FERNANDEZ made a fraudulent

  purchase at a Walmart store in Williamsville, New York, in the Western District of New

  York, using a counterfeit access device, that is, a card re-encoded with information from a

  Bank of America debit card account ending in 5127 owned by Card Holder 7, a person known

  to the Grand Jury. The purchases were not authorized by Card Holder 7.



         18.    On or about January 23, 2017, GARCIA FERNANDEZ made a fraudulent

  purchase at a Walmart store in North Tonawanda, New York, in the Western District of New

  York, using a counterfeit access device, that is, a card re-encoded with information from a

  Bank of America debit card account ending in 6507 owned by Card Holder 8, a person known

  to the Grand Jury. The purchases were not authorized by Card Holder 8.



         19.    On or about January 23, 2017, GARCIA FERNANDEZ made a fraudulent

  purchase at a Walmart store in Niagara Falls, New York, in the Western District of New

  York, using a counterfeit access device, that is, a card re-encoded with information from a

  Bank of America debit card account ending in 3666 owned by Card Holder 9, a person known

  to the Grand Jury. The purchases were not authorized by Card Holder 9.



         20.    On or about January 23, 2017, Coconspirator 1 made fraudulent purchases at

  Walmart stores in Hamburg, Cheektowaga, Amherst, Williamsville, Lockport, and North

  Tonawanda, New York, in the Western District of New York, using a counterfeit access

  device, that is, a card re-encoded with information from a Capital One Bank credit card




                                              7
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 8 ofPage
                                                                           13 8 of 14



  account ending in 8924 owned by Card Holder 10, a person known to the Grand Jury. The

  purchases were not authorized by Card Holder 10.



         21.    On or about January 24, 2017, Coconspirator 1 made a fraudulent purchase at

  a Walmart store in Albion, New York, in the Western District of New York, using a

  counterfeit access device, that is, a card re-encoded with information from a KeyBank debit

  card account ending in 0823 owned by Card Holder 11, a person known to the Grand Jury.

  The purchases were not authorized by Card Holder 11.



         22.    On or about January 23, 2017, Coconspirator 2 made fraudulent purchases at

  a Walmart store in Hamburg, New York, in the Western District of New York, using a

  counterfeit access device, that is, a card re-encoded with information from a Capital One Bank

  credit card account ending in 1407 owned by Card Holder 12, a person known to the Grand

  Jury. The purchases were not authorized by Card Holder 12.



         23.    On or about January 24, 2017, Coconspirator 1 made a fraudulent purchase at

  a Walmart store in Albion, New York, in the Western District of New York, using a

  counterfeit access device, that is, a card re-encoded with information from a Citizens Bank

  debit card account ending in 6018 owned by Card Holder 13, a person known to the Grand

  Jury. The purchases were not authorized by Card Holder 13.



         24.    On or about January 23, 2017, GARCIA FERNANDEZ made a fraudulent

  purchase at a Walmart store in Hamburg, New York, in the Western District of New York,

                                                8
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 9 ofPage
                                                                           13 9 of 14



  using a counterfeit access device, that is, a card re-encoded with information from a Citizens

  Bank debit card account ending in 7546 owned by Card Holder 14, a person known to the

  Grand Jury. The purchases were not authorized by Card Holder 14.



         25.    On or about January 23, 2017, GARCIA FERNANDEZ made fraudulent

  purchases at Walmart stores in Cheektowaga and Williamsville, New York, in the Western

  District of New York, using a counterfeit access device, that is, a card re-encoded with

  information from an M&T Bank debit card account ending in 3737 owned by Card Holder

  15, a person known to the Grand Jury. The purchases were not authorized by Card Holder

  15.



         26.    On or about January 23, 2017, Co-conspirator 1 and Co-conspirator 2 sent text

  messages to DUARTE TORRESILLA containing images of genuine Walmart gift cards

  purchased with counterfeit access devices.

         All in violation of Title 18, United States Code, Section 1349.



                                          COUNT 2
                              (Use of Counterfeit Access Devices)

                             The Grand Jury Further Charges That:

         1.     The Introductory Allegations and the allegations of Count 1 are hereby

  repeated, realleged, and incorporated by reference as if fully set forth herein.



         2.     Beginning in or about January 2017, the exact date being unknown to the

  Grand Jury, and continuing through on or about January 24, 2017, in the Western District of
                                             9
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 10 Page
                                                                         of 13 10 of 14



  New York, and elsewhere, the defendants, GIOSDEIVY DUARTE TORRESILLA,

  DEIVER PEREZ TORRESILLA, and ABEL GARCIA FERNANDEZ, did knowingly and

  with intent to defraud produce, use, and traffic in counterfeit access devices, that is,

  counterfeit credit cards and debit cards, such production, use, and trafficking affecting

  interstate and foreign commerce.

         All in violation of Title 18, United States Code, Sections 1029(a)(1),

  1029(c)(1)(A)(i) and 2.


                                          COUNT 3
                                   (Aggravated Identity Theft)

                             The Grand Jury Further Charges That:

         1.     The Introductory Allegations and the allegations of Counts 1 and 2 are

  repeated, realleged and incorporated by reference as if fully set forth herein.



         2.     Beginning in or about January 2017, the exact date being unknown to the

  Grand Jury, and continuing through on or about January 24, 2017, in the Western District of

  New York, and elsewhere, the defendants, GIOSDEIVY DUARTE TORRESILLA,

  DEIVER PEREZ TORRESILLA, and ABEL GARCIA FERNANDEZ, did knowingly

  transfer, possess, and use, without lawful authority, means of identification of other persons,

  that is, the credit card and debit card account numbers of Card Holders 1 through 15, during

  and in relation to felony violations enumerated in Title 18, United States Code, Section

  1028A(c), that is, violations of Title 18, United States Code, Sections 1349 and 1029(a)(1)

  committed in the manner set forth in Counts 1 and 2 of this Indictment, knowing that the

  means of identification belonged to other actual persons.

                                                 10
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 11 Page
                                                                         of 13 11 of 14




         All in violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.



                             FIRST FORFEITURE ALLEGATION
                                        (Proceeds)

                                  The Grand Jury Alleges That:

         Upon conviction of any of the offenses alleged in Counts 1 through 3 of this

  Indictment, the defendant shall forfeit to the United States any property constituting, or

  derived from, proceeds obtained, directly or indirectly, as a result of said violations including,

  but not limited to the following:

  MONETARY JUDGMENT:

             The sum of Fifteen Thousand Four Hundred Eighty-Four Dollars and 27 Cents
             ($15,484.27) in United States currency, or a sum to be determined by the Court, to
             be evidenced by a judgment issued by this Court against the defendant. Said
             judgment will be referenced in the PRELIMINARY and FINAL ORDER OF
             FORFEITURE and will provide for interest to accrue at the prevailing rate per
             annum and serve as a lien against the defendant’s property, wherever situated, until
             fully satisfied.


                                      SUBSTITUTE ASSETS

         If any of the property described above as being subject to forfeiture, as a result of any

  act or omission of the defendant:

         (1) cannot be located upon the exercise of due diligence;

         (2) has been transferred or sold to, or deposited with, a third person;




                                                 11
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 12 Page
                                                                         of 13 12 of 14




         (3) has been placed beyond the jurisdiction of the Court;

         (4) has been substantially diminished in value; or

         (5) has been commingled with other property which cannot be divided without

         difficulty.


         It is the intention of the United States, to seek forfeiture of any other property of said

  defendant up to the value of the above forfeitable property.


         All pursuant to Title 18, United States Code, Sections 982(a)(2)(A) and 982(a)(2)(B)

  and Title 21, United States Code, Section 853(p).


                          SECOND FORFEITURE ALLEGATION
                                (Facilitating Property)

                                 The Grand Jury Alleges That:

         Upon conviction of any of the offenses alleged in Counts 2 and/or 3 of this Indictment,

  the defendant shall forfeit to the United States any property including, but not limited to,

  access devices, “skimmers” and other equipment used or intended to be used to commit the

  offenses.




                                                12
Case 1:19-mj-03171-LFL
        Case 1:18-cr-00152-FPG-MJR
                         Document 1 Entered
                                    Documenton1FLSD
                                                 FiledDocket
                                                       07/18/18
                                                             07/24/2019
                                                                 Page 13 Page
                                                                         of 13 13 of 14



        All pursuant to Title 18, United States Code, Sections 1028(h) and 1028(c)(1)(C).




        DATED: Buffalo, New York, July 18, 2018.

                                                 JAMES P. KENNEDY, JR.
                                                 United States Attorney


                                          BY:    S/PAUL E. BONANNO
                                                 Assistant United States Attorney
                                                 United States Attorney's Office
                                                 Western District of New York
                                                 138 Delaware Avenue
                                                 Buffalo, New York 14202
                                                 716-843-5873
                                                 Paul.Bonanno@usdoj.gov



  A TRUE BILL:


  S/FOREPERSON




                                            13
   19-3171-MJ-LOUIS
    Case 1:19-mj-03171-LFL Document 1                      Entered on FLSD Docket 07/24/2019 Page 14 of 14

AO 442 (Rev.0l/09) ArrestWarrant


                                       UmrBp STATPS DISTruCT                       COURT
                                                              for the

                                                    Westem District of New York


                   United States of America                     )
                                                                )
                                                                         Case   No. 18-CR-
                   Giosdeivy Duarte Torresilla
                                                                )
                                                                )
                                                                                                    18CR152
                           Defendant                            )

                                                    ARREST WARRANT

To:       Any authorized law enforcement officer

            yOU ARE COMMANDED to arrest and bring before a United          States magistrate judge without unnecessary delay

(name   of person to be avested) Giosdeivy Duarte Torresilla                                                                       ,

who is accused of an offense or violation based on the following document filed with the court:

d Irdi.t-.nt         D Superseding Indictment I Information il Superseding Information il Complaint
il probation Violation Petition E Supervised Release Violation Petition fl Violation Notice D Order of the Court
This offense is briefly described as follows:

  18 U.S.C. Sections 1028A(a)(1), 1029(a)(1), 1349 and 2




Date
         JUL      t 8 2018                                              MARY C. LOEWENGUTH
                                                                                       Issuing   fficer's    signature


 City and state:       Buffalo, New York                                MARY C. LOEWENGUTH, CLERK OF THE COURT
                                                                                         Printed name and tille



                                                              Return

           This warrant was received on    (date)                   , and the person was arrested       ot    (date)

 at (city and state)


 Date
                                                                                      Arr e sting offi c e r' s   s   i gnatur e




                                                                                          Printed name and tille
